Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 34 is objected to because of the following informalities:  it is a verbatim copy of claim 33.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 -8, and 21 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (U.S Document 20180008150) in view of Peeters et al (U.S Document 20180124080) in further view of Waters (U.S Document20100313335).
Regarding claim 7, Hsieh discloses a headband (100), the headband comprising a body (10) comprising a two-ply fabric material (paragraph 0013). The body (10) having an inwardly facing interior surface (112) and an outwardly facing exterior surface (111), with opposite ends of the body being secured together such that the body surrounds a head-receiving area and is configure for donning on a person’s head as a headband (10, 13 – see paragraph 0013 and illustratedin Fig. 5). Hsieh further 
Hsieh does not disclose the body of the headband having a first and second interior panels wherein the first and second interior panels form the inwardly facing interior surface of the body and the first and second interior panels having first ends secured together and having second ends overlapping one another so as to define a pocket; wherein the pocket has an open end accommodating the passing of a light apparatus to the grommet such that the light apparatus is received within the pocket and covered by one of the second ends of the two interior panels; and wherein the grommet accommodates the passing of a portion of the light apparatus therethrough for fricitional fit therewith such that the light apparatus is retained in place by the frinctional fit with the grommet. 
Peeters discloses (paragraph 0057) wearable gear (100) with a holding unit (101) such as a pocket or pouch for holding a physiological sensor. Although Peeters does not teach the interior panels overlapping to form a pocket, it would be obvious to a person of ordinary skill in the art that the pocket or pouch of Peeters be formed on the interior or exterior surface of the headband and made from overlapping layers of the interior or exterior fabric. As disclosed by Peeters, the pocket or pouch is utilized for holding a physiological sensor. However, it would be obvious to a person of ordinary skill in the art that the pocket or pouch could hold other small electronic devices such as a USB light. 
 	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to modify the headband of Hsieh with the pocket or pouch of Peeters to obtain a headband with an exterior and interior surface capable of being worn around the head of a person and receiving and storing a small electronic device such as a physiological sensor or a USB light. This would allow the wear to perform normal actions or physical actions such as walking or jogging without having to hold the electronic device in their hands. As discussed earlier, the combination would be capable of receiving a physiological sensor (as disclosed by Hsieh and Peeters) or another small electronic device such as a light apparatus. The small electronic device or light apparatus is maintained via a frictional fit as shown in Fig. 2 of Hsieh or Fig. 1 of Peeters. As further illustrated by Hsieh in Fig. 1, the headband would allow for the display of the physiological sensor to be seen from the exterior panel of the headband, which could also accommodate the passing of light from the light apparatus when the device is turned on. As discussed earlier, the combination of Hsieh and Peeters would allow the wearer to conduct everyday functions and allow for the use of an electronic device without using their hands. 
	Regarding claim 8, the combination of Hsieh and Peeters teaches the headgear of claim 7 as discussed above. Peeters further discloses the body of the headband comprises a cotton elastane blend (see paragraph 0061). 
	Regarding claim 21, the combination of Hsieh and Peeters teaches the headgear of claim 7 as discussed above. Hsieh discloses (paragraph 0014) a headband (100) with a body (1) composed of a front wall (111) and a rear wall (112). Peeters further discloses (paragraph 0061) the sleeve (104) of the wearable gear (100) can be comprised of a mesh material such as a textile or polymer. 
	Although the combination does not explicitly disclose a first and second interior panel; as discussed earlier, Peeters discloses (paragraph 0057) wearable gear (100) comprising a holding unit (101) such as a pocket or pouch. It would be obvious to a person of ordinary skill in the art to recognize that the pocket or pouch can be made by overlapping two pieces of fabric or two panels together. As disclosed by Peeters (paragraph 0061) the pocket or pouch is utilized for holding a physiological sensor. One of ordinary skill in the art would further recognize the pocket or pouch could be suitable to hold other small electronic devices. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to combine Hsieh and Peeters to obtain a headband with an exterior panel and first and second interior panels comprised of a mesh material. 
	Regarding claim 22, the combination of Hsieh and Peeters teaches the headgear of claim 7 as discussed above. Hsieh further discloses (paragraph 0014) a headband front wall (111) and headband rear wall (112) connected to each other by sewing. Although the combination does not specifically disclose the single exterior panel is folded over and sewn along upper and lower lateral edges thereof to form top and bottom rims; it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize that the exterior panel could be folded and sewn together to form the top and bottom rims of the headband as shown in annotated Fig. 5 below. 

    PNG
    media_image1.png
    569
    425
    media_image1.png
    Greyscale

	Regarding claim 23, the combination of Hsieh and Peeters disclose the headgear of claim 22 as discussed above. Hsieh further discloses (paragraph 0016) the headband (100) further includes a fastening unit (13), and there is no restriction on the form of fastening unit. As long as the fastening unit may make the headband body (1) to form a ring, any fastening is acceptable. 
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize that Hsieh teaches the exterior panel can be sewn together at a transverse seam extending between the top and bottom rims of the headband. As stated by Hsieh, any form of fastening is acceptable as long as the headband body forms a ring. 
	Regarding claim 24, the combination of Hsieh and Peeters teach the headgear of claim 23 as discussed above. Hsieh further discloses (paragraph 0014) the headband front wall (111) and headband rear wall (112) are connected to each other by sewing. Furthermore, Peeters discloses (paragraph 0057) wearable gear (100) comprising a holding unit (101) such as a pocket or pouch.  
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Hsieh and Peeters to obtain a headband with a pocket or pouch for holding an electronic device such as a physiological sensor. It would be obvious to a person of ordinary skill in the art that a pocket or pouch could be formed by overlapping two pieces of fabric. Therefore, these interior facing fabric panels could be sewn to the exterior panels as disclosed by Hsieh above. As illustrated in Fig. 5 of Hsieh, the interior panels can be sewn along the upper and lower lateral edges to the lateral edges of the outer or exterior fabric panel near the top and bottom rim. This would allow one to create a headband appropriate for being adapted to fit a person’s head while providing enough support to hold a small electronic device.
 	Regarding claim 25, the combination of Hsieh and Peeters teach the headgear of claim 24 as discussed above. As previously discussed, Hsieh discloses (paragraph 0014) the front wall and rear wall of the body of the headband are sewn together. Peeters discloses (paragraph 0057) wearable gear (100) comprising a holding unit (101) such as a pocket or pouch. As previously discussed, it would be obvious to a person of ordinary skill in the art to recognize that the pocket or pouch of Peeters could be made by overlapping two interior fabric panels which could be utilized for holding a physiological sensor or other electronic device. 
	Although not explicitly stated, it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize that Hsieh and Peeters teach a headband with first and second interior panel that can be sewn to the ends of the exterior panel at a transverse seam. 
	Regarding claim 26, the combination of Hsieh and Peeters teach the headgear of claim 7 as discussed above. Hsieh illustrates in annotated Figs. 2 – 3 below, the headband is only two-ply where one exterior fabric panel and interior fabric panel is connected and there is no overlap of interior fabric panels. 

    PNG
    media_image2.png
    556
    717
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    782
    media_image3.png
    Greyscale

		Regarding claim 27, the combination of Hsieh and Peeters teaches the headgear of claim 26 as discussed above. Hsieh discloses (paragraph 0014) a headband (100) including a headband body (1) including a front wall (111) and rear wall (112). Peeters further discloses (paragraph 0057) a wearable gear (100) comprising a holding unit (101) such as a pocket or a pouch. It would be obvious to recognize that a pocket or pouch could be formed by overlapping two pieces of fabric for the purpose of holding a electronic device such as a physiological sensor as disclosed by Peeters (paragraph 0057). 
	Therefore, it would be obvious for a person of ordinary skill in the art to recognize that the combination of Hsieh and Peeters teach a portion of the headband could include overlapping first and second interior panels to form a pocket or pouch and that this area of the headband would be three-ply. 
	Regarding claim 28, the combination of Hsieh and Peeters teaches the headgear of claim 27 as discussed above. Hsieh further discloses (paragraph 0014) a headband (100) including a headband body (1) including a front wall (111) and a rear wall (112). Hsieh also discloses (paragraph 0017) a light transmissive plate (14) is attached to a rear side of the headband front wall (111) within the headband receiving space (10), and corresponds in position to the window (113) as shown in Fig. 2. Peeters also discloses (paragraph 0057) wearable gear (100) including a holding unit (101) such as a pocket or pouch. 
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize the combination of Hsieh and Peeters teach a portion of the headband proximate the grommet or opening is four-ply. As described above, Hsieh discloses a headband with a front and rear wall and a light transmissive plate. Peeters discloses a pocket or pouch on a wearable gear. It would be obvious to recognize that the pocket or pouch of Peeters could be made by overlapping two interior fabric pieces of the headband. This would make the headband a four-ply layer, which would consist of the light transmissive plate, the front wall, and the rear wall which consists of the overlapping layers to form the pocket or pouch. As disclosed by Peeters (paragraph 0057) the pocket can be utilized for holding a physiological sensor. 
	Regarding claim 29, the combination of Hsieh and Peeters teach the headgear of claim 7 as discussed above. The combination does not disclose a removable light apparatus received within the pocket and covered by one of the second ends of the two interior panels. 
	Waters discloses (paragraph 0057) lighted headgear preferably utilizing LEDs to provide illumination. Waters further discloses that although the preferred embodiment is a baseball-type hat or cap, the power assemblies and lighting sources can be mounted to any suitable headgear such as headbands. In paragraph 0020, Waters also discloses by having the electrical components on a removable module or removable hat portion, the electrical components can be removed for washing the hood portion of the garment. 
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to further modify the combination of Hsieh and Peeters with the teachings of Waters to obtain a headband structure with a removable light apparatus, which provides hands-free lighting. As previously discussed above, Hsieh (paragraph 0013) and Peeters (paragraph 0057) both disclose a headband capable of holding physiological sensors. It would be obvious to simply substitute the physiological sensors for the removable light apparatus of Waters for hands-free lighting as disclosed by Waters (paragraph 0003). As also discussed above, it would be obvious that the pocket or pouch disclosed by Peeters (paragraph 0057) could be created by overlapping two pieces of fabric. The pocket or pouch is suitable to hold a physiological sensor or removable lighting module and therefore be covered by the interior panels. 
	Regarding claim 30, the combination of Hsieh, Peeters, and Waters teach the headgear of claim 29 as discussed above. Waters further discloses (paragraph 0057) the power sources may include power generators that use renewable energy or various battery configurations in order to generate electrical power. 
	Therefore, it would be obvious to a person of ordinary skill in the art to recognize that the combination of Hsieh, Peeters, and Waters teach a headband with a removable light apparatus with a battery that is rechargeable. 
	Regarding claim 31, the combination of Hsieh, Peeters, and Waters teach the headgear of claim 30 as discussed above. Waters further discloses (paragraph 0079) a control panel (1804) with a USB port (1820). The USB port (1820) can be utilized to charge a power source (1822). 
	Regarding claim 32, the combination of Hsieh, Peeters, and Waters teach the headgear of claim 31 as discussed above. Waters further discloses (paragraph 0079) The USB port (1820) may further include a cover (1821) configured to tightly fit thereon to protect the USB port (1820), as well as prevent foreign matter from entering the port (1820).
	Regarding claims 33 – 34, the combination of Hsieh, Peters, and Waters teach the headgear of claim 29 as discussed above. Waters further discloses (paragraph 0057) the lighted hat and other headgear described herein include a variety of different illumination sources, which are preferably LEDs. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMINGTON LEON SCOTT whose telephone number is (571)272-6560.  The examiner can normally be reached on Mon - Fri 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa D Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REMINGTON LEON SCOTT/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732